
  Belarus 1994 (rev. 2004)
  
  

  

  


Preamble


We, the People of the Republic of Belarus, (of Belarus), proceeding from the responsibility for the present and future of Belarus, recognising ourselves as a full-fledged subject of the international community and confirming our adherence to values common to all mankind, founding ourselves on our inalienable right to self-determination, supported by the centuries-long history of development of Belarusian statehood, striving to assert the rights and freedoms of every citizen of the Republic of Belarus, desiring to maintain civic concord, firm foundations of government by the people and a state based on the rule of law, adopt hereby this Constitution - the Fundamental Law of the Republic of Belarus.



Section 1. Fundamentals of the Constitutional System



Article 1


The Republic of Belarus is a unitary, democratic, social state based on the rule of law.


The Republic of Belarus exercises supreme control and absolute authority over the whole of its territory and implements an independent domestic and foreign policy.


The Republic of Belarus shall defend its independence and territorial integrity, its constitutional system, and safeguard lawfulness and law and order.



Article 2


The individual, his rights, freedoms and guarantees to secure them are the supreme value and goal of the society and the State.


The State shall assume responsibility before the citizen to create the conditions for free and dignified development of his personality. The citizen shall assume responsibility before the State to discharge unwaveringly the duties imposed upon him by the Constitution.



Article 3


The people shall be the sole source of state power and the bearer of sovereignty in the Republic of Belarus. The people shall exercise their power directly, through representative and other bodies in the forms and within the confines determined by the Constitution.


Any actions aimed at changing the constitutional system and seizing state power by forcible means or by way of any other violation of the laws of the Republic of Belarus shall be punishable by law.



Article 4


Democracy in the Republic of Belarus shall be exercised on the basis of diversity of political institutions, ideologies and opinions.


The ideology of political parties, religious or other public associations, social groups may not be made mandatory for citizens.



Article 5


Political parties and other public associations acting within the framework of the Constitution and laws of the Republic of Belarus shall contribute to ascertaining and expressing the political will of the citizens and shall participate in elections.


Political parties and other public associations shall have the right to use state mass media under the procedure determined by the legislation.


The foundation and activities of political parties and other public associations, that aim to change the constitutional system by force or conduct propaganda of war, social, ethnic, religious and racial hatred, shall be prohibited.



Article 6


State power in the Republic of Belarus shall be exercised on the principle of its separation into legislative, executive, and judicial powers. State bodies within the confines of their powers, shall be independent: they shall interact among themselves, check and balance one another.



Article 7


The Republic of Belarus shall be bound by the principle of supremacy of law.


The State and all the bodies and officials thereof shall operate within the confines of the Constitution and acts of legislation adopted in accordance therewith.


Legal acts or specific provisions thereof which have been recognised under the procedure specified by law as contradicting the provisions of the Constitution shall have no legal force.


Normative acts of state bodies shall be published or promulgated by other means specified by law.



Article 8


The Republic of Belarus shall recognize the supremacy of the generally recognised principles of international law and shall ensure the compliance of laws therewith.


The Republic of Belarus in conformity with the rules of international law may on a voluntary basis enter interstate formations and withdraw from them.


Conclusion of treaties that are contrary to the Constitution shall not be permitted.



Article 9


The territory of the Republic of Belarus shall be the natural condition of the existence and spatial limit of the people's self-determination, and the basis for its prosperity and the sovereignty of the Republic of Belarus.


The territory of Belarus shall be integral and inalienable.


The territory shall be divided into regions (oblasts), districts, cities and other administrative and territorial units. The administrative and territorial division of the State is determined by the legislation.



Article 10


A citizen of the Republic of Belarus shall be guaranteed protection and patronage of the State both in the territory of Belarus and beyond.


No one may be deprived of citizenship of the Republic of Belarus or the right to change his citizenship.


A citizen of the Republic of Belarus may not be extradited to a foreign state, unless otherwise provided by treaties to which the Republic of Belarus is a party.


Acquisition and loss of the citizenship shall be carried out in accordance with the law.



Article 11


Foreign nationals and stateless persons in the territory of Belarus shall enjoy the rights and freedoms and execute duties on equal terms with the citizens of the Republic of Belarus, unless otherwise specified by the Constitution, laws and treaties.



Article 12


The Republic of Belarus may grant the right of asylum to persons persecuted in other states for political or religious beliefs or their ethnic affiliation.



Article 13


Property may be state-owned or private.


The State shall grant equal rights to all to conduct economic and other activities, except for those prohibited by law, and guarantee equal protection and equal conditions for the development of all forms of ownership.


The State shall promote the development of co-operation.


The State shall guarantee to all equal opportunities for free utilisation of abilities and property for entrepreneurial and other types of economic activities which are not prohibited by the law.


The State shall regulate economic activities in the interests of the individual and society, and shall ensure the direction and co-ordination of state and private economic activity for social purposes.


The mineral wealth, waters and forests are the exclusive property of the State. The land for agricultural use is the property of the State.


Law may determine facilities that are in the ownership of the State only, or establish a special procedure for their transfer to private ownership, or grant the State an exclusive right to conduct certain types of activity.


The State shall guarantee the working people the right to participate in management of enterprises, organizations and establishments to enhance their efficiency and improve social and economic living standards.



Article 14


The State shall regulate relations among social, ethnic and other communities on the basis of the principles of equality before the law and respect of their rights and interests.


Relations in the social and labour sphere between the bodies of state administration, associations of employers and trade unions shall be exercised on the principles of social partnership and interaction of parties.



Article 15


The State shall bear responsibility for preserving the historic, cultural and spiritual heritage, and for free development of the cultures of all ethnic communities residing in the Republic of Belarus.



Article 16


Religions and faiths shall be equal before the law.


Relations between the State and religious organizations shall be regulated by law with regard to their influence on formation of spiritual, cultural and state traditions of the Belarusian people.


The activities of religious organisations, their bodies and representatives, that are directed against the sovereignty of the Republic of Belarus, its constitutional system and civic concord, or involve violation of civil rights and freedoms of its citizens as well as impede the execution of state, public and family duties by its citizens or are detrimental to their health and morality shall be prohibited.



Article 17


The Belarusian and Russian languages shall be the official languages of the Republic of Belarus



Article 18


In its foreign policy the Republic of Belarus shall proceed from the principles of equality of states, non-use of force or the threat of force, inviolability of frontiers, peaceful settlement of disputes, non-interference in internal affairs and other generally recognised principles and norms of the international law.


The Republic of Belarus aims at making its territory a nuclear-free zone, and the state neutral.



Article 19


The symbols of the Republic of Belarus as a sovereign state shall be its national flag, national emblem and national anthem.



Article 20


The capital of the Republic of Belarus is the city of Minsk. The status of the city of Minsk shall be determined by the law.



Section 2. Individual, Society and the State



Article 21


Safeguarding the rights and freedoms of the citizens of the Republic of Belarus shall be the supreme goal of the State.


Everyone has the right to a decent standard of living, including appropriate food, clothing, housing and a continuous improvement of conditions necessary to attain this.


The State shall guarantee the rights and freedoms of citizens of Belarus that are enshrined in the Constitution and the laws, and specified by the State's international obligations.



Article 22


All shall be equal before the law and have the right to equal protection of their rights and legitimate interests without any discriminatin.



Article 23


Restriction of personal rights and freedoms shall be permitted only in the instances specified in law, in the interests of national security, public order, protection of the morals and health of the population as well as rights and freedoms of other persons. No one may enjoy advantages and privileges that are contrary to law.



Article 24


Everyone has the right to life.


The State shall protect life of the individual against any unlawful infringements.


Until its abolition, the death penalty may be applied in accordance with law as an exceptional measure of punishment for especially grave crimes and only in accordance with a court sentence.



Article 25


The State shall safeguard personal liberty, inviolability and dignity. The restriction or denial of personal liberty is possible in the instances and under the procedure specified in law.


A person who has been taken into custody shall be entitled to a judicial investigation into the legality of his detention or arrest.


No one shall be subjected to torture or cruel, inhuman or undignified treatment or punishment, or be subjected to medical or other experiments without one's consent.



Article 26


No one may be found guilty of a crime unless his guilt is proven under the procedure specified in law and established by the verdict of a court of law that has acquired legal force. A defendant shall not be required to prove one's innocence.



Article 27


No person shall be compelled to be a witness against oneself, members of one's family or next of kin. Evidence obtained in violation of the law shall have no legal force.



Article 28


Everyone shall be entitled to protection against unlawful interference with one's private life, including encroachments on the privacy of one's correspondence and telephone and other communications, and on one's honour and dignity.



Article 29


The right of the people to be secure in their houses and other legitimate effects shall be guaranteed. No person shall have the right, save in due course of law to enter the premises or other legal property of a citizen against one's will.



Article 30


Citizens of the Republic of Belarus shall have the right to move freely and choose their place of residence within the Republic of Belarus, to leave it and to return to it without hindrance.



Article 31


Everyone shall have the right independently to determine one's attitude towards religion, to profess any religion individually or jointly with others, or to profess none at all, to express and spread beliefs connected with one's attitude towards religion, and to participate in the performance of acts of worship and religious rituals and rites, which are not prohibited by the law.



Article 32


Marriage, the family, motherhood, fatherhood, and childhood shall be under the protection of the State.


On reaching the age of consent women and men shall have the right to enter into marriage on a voluntary basis and start a family. A husband and wife shall be equal in family relationships.


Parents or persons in loco parentis shall be entitled and required to raise their children and to take care of their health, development and education. No child shall be subjected to cruel treatment or humiliation or used for work that may be harmful to its physical, mental or moral development. Children shall care for their parents or persons in loco parentis and render them assistance.


Children may be separated from their family against the consent of their parents or persons in loco parentis only according to the verdict of the court of law, if the parents or persons in loco parentis fail in their duty towards their children.


Women shall be guaranteed equal rights with men in their opportunities to receive education and vocational training, promotion in labour, socio-political, cultural and other spheres of activity, as well as in creating conditions safeguarding their labour and health.


The young people are guaranteed the right for their spiritual, moral and physical development.


The State shall create all necessary conditions for the free and effective participation of the young people in the political, social, economic and cultural development of society.



Article 33


Everyone is guaranteed freedom of thoughts and beliefs and their free expression.


No one shall be forced to express one's beliefs or to deny them. No monopolization of the mass media by the State, public associations or individual citizens and no censorship shall be permitted.



Article 34


Citizens of the Republic of Belarus shall be guaranteed the right to receive, store and disseminate complete, reliable and timely information of the activities of state bodies and public associations, on political, economic, cultural and international life, and on the state of the environment.


State bodies, public associations and officials shall afford citizens of the Republic of Belarus an opportunity to familiarize themselves with material that affects their rights and legitimate interests.


The use of information may be restricted by legislation with the purpose to safeguard the honour, dignity, personal and family life of the citizens and the full implementation of their rights.



Article 35


The freedom to hold assemblies, rallies, street marches, demonstrations and pickets that do not disturb law and order or violate the rights of other citizens of the Republic of Belarus, shall be guaranteed by the State. The procedure for conducting the above events shall be determined by the law.



Article 36


Everyone shall be entitled to freedom of association.


Judges, employees of the Procurator's Office, the staff of bodies of internal affairs, the State Supervisory Committee and security bodies, as well as service-men may not be members of political parties or other public associations that pursue political goals.



Article 37


Citizens of the Republic of Belarus shall have the right to participate in the solution of state matters, both directly and through freely elected representatives.


The direct participation of citizens in the administration of the affairs of society and the State shall be safeguarded by the holding of referenda, the discussion of draft laws and issues of national and local significance, and by other means specified in law.


In instances determined by the law the citizens of the Republic of Belarus shall take part in the discussion of issues of state and public life at republican and local meetings.



Article 38


Citizens of the Republic of Belarus shall have the right to vote freely and to be elected to state bodies on the basis of universal, equal, direct or indirect suffrage by secret ballot.



Article 39


Citizens of the Republic of Belarus, in accordance with their capabilities and vocational training, shall be entitled to equal access to any post in state bodies.



Article 40


Everyone shall have the right to address personal or collective appeals to state bodies.


State bodies, as well as the officials thereof, shall consider any appeal and furnish a reply in point of substance within the period specified in law. Any refusal to consider an appeal that has been submitted shall be justified in writing.



Article 41


Citizens of the Republic of Belarus shall be guaranteed the right to work as the worthiest means of an individual's self-assertion, that is, the right to choose of one's profession, type of occupation and work in accordance with one's vocation, capabilities, education and vocational training, and having regard to social needs, and the right to healthy and safe working conditions.


The State shall create conditions necessary for full employment of the population.


Where a person is unemployed for reasons which are beyond one's control, he shall be guaranteed training in new specializations and an upgrading of his qualifications having regard to social needs, and to an unemployment benefit in accordance with the law.


Citizens shall have the right to protection of their economic and social interests, including the right to form trade unions and conclude collective contracts (agreements), and the right to strike.


Forced labour shall be prohibited, other than work or service specified in the verdict of a court of law or in accordance with the law on the state of emergency or martial law.



Article 42


Employees shall be guaranteed a just share of remuneration for the economic results of their labour in accordance with the quantity, quality and social significance of such work, but it shall not be less than the level which shall ensure them and their families a life of independence and dignity.


Women and men and adults and minors shall be entitled to equal remuneration for work of equal value.



Article 43


Working people shall be entitled to holidays. For employees, this right shall be safeguarded by the establishment of a working week of no more than 40 hours, shorter working hours at night and the provision of an annual paid leave and weekly rest days.



Article 44


The State shall guarantee everyone the right of property and shall contribute to its acquisition.


A proprietor shall have the right to possess, enjoy and dispose of assets either individually or jointly with others. The inviolability of property and the right to inherit property shall be protected by law.


Property acquired in accordance with the law shall be safeguarded by the State.


The State shall encourage and protect the savings of citizens and guarantee conditions for the return of deposits.


The compulsory alienation of assets shall be permitted only by reason of public need, under the conditions and the procedure specified by law, with timely and full compensation for the value of the alienated assets, and in accordance with a ruling of a court of law.


The exercise of the right of property shall not be contrary to social benefit and security, or be harmful to the environment or historical and cultural treasures, or infringe upon the rights and legally protected interests of others.



Article 45


Citizens of the Republic of Belarus shall be guaranteed the right to health care, including free treatment at state health-care establishments. The State shall make health care facilities accessible to all of its citizens. The right of citizens of the Republic of Belarus to health care shall also be secured by the development of physical training and sport, measures to improve the environment, the opportunity to use fitness establishments and improvements in occupational safety.



Article 46


Everyone shall be entitled to a conducive environment and to compensation for loss or damage caused by the violation of this right.


The State shall supervise the rational utilization of natural resources to protect and improve living conditions, and to preserve and restore the environment.



Article 47


Citizens of the Republic of Belarus shall be guaranteed the right to social security in old age, in the event of illness, disability, loss of fitness for work and loss of a bread-winner and in other instances specified in law.


The State shall display particular concern for veterans of war and labour, as well as for those who lost their health in the defence of national and public interests.



Article 48


Citizens of the Republic of Belarus shall be entitled to housing. This right shall be safeguarded by the development of state, and private housing and assistance for citizens in the acquisition of housing.


The State and local self-government shall grant housing free of charge or at available prices in accordance with the law to citizens who are in need of social protection. No one may be deprived of housing arbitrarily.



Article 49


Everyone shall have the right to education. Accessible and free general, secondary and vocation-technical education shall be guaranteed.


Secondary specialized and higher education shall be accessible to all in accordance with the capabilities of each individual. Everyone may, on a competitive basis, obtain the appropriate education at state educational establishments free of charge.



Article 50


Everyone shall have the right to preserve one's ethnic affiliation, and equally, no one may be compelled to define or indicate one's ethnic affiliation.


Insults to ethnic dignity shall be prosecuted by law.


Everyone shall have the right to use one's native language and to choose the language of communication. In accordance with the law, the State shall guarantee the freedom to choose the language of education and teaching.



Article 51


Everyone shall have the right to take part in cultural life. This right shall be safeguarded by universal accessibility to the treasures of domestic and world culture that are held in state and public collections and by the development of a network of cultural and educational establishments.


Freedom of artistic , scientific and technical creativity and teaching shall be guaranteed.


Intellectual property shall be protected by law.


The State shall contribute to the development of culture, scientific and technical research for the benefit of common interests.



Article 52


Everyone in the territory of the Republic of Belarus shall abide by its Constitution and laws and respect national traditions.



Article 53


Everyone shall respect the dignity, rights, liberties and legitimate interests of others.



Article 54


Everyone shall preserve the historical, cultural and spiritual heritage and other national treasures.



Article 55


It shall be the duty of everyone to protect the environment.



Article 56


Citizens of the Republic of Belarus shall contribute towards the funding of public expenditure through the payment of state taxes, dues and other payments.



Article 57


It shall be the responsibility and sacred duty of every citizen of the Republic of Belarus to defend the Republic of Belarus.


The procedure governing military service, the grounds and conditions for exemption from military service and the substitution thereof by alternative service shall be determined by the law.



Article 58


No one shall be compelled to discharge duties that are not specified in the Constitution of the Republic of Belarus and its laws or renounce his rights.



Article 59


The State shall take all measures at its disposal to create the domestic and international order necessary for the exercise in full of the rights and liberties of the citizens of the Republic of Belarus that are specified in the Constitution.


State bodies, officials and other persons who have been entrusted to exercise state functions shall take necessary measures to implement and safeguard the rights and liberties of the individual.


These bodies and persons shall be held responsible for actions violating the rights and liberties of an individual.



Article 60


Everyone shall be guaranteed protection of one's rights and liberties by a competent, independent and impartial court of law within time periods specified in law.


To defend their rights, liberties, honour and dignity, citizens shall be entitled in accordance with the law to recover, through the courts, both property damage and financial compensation for moral injury.



Article 61


Everyone shall have the right in accordance with the international instruments ratified by the Republic of Belarus to appeal to international organizations to defend their rights and liberties, provided all available interstate means of legal defence have been exhausted.



Article 62


Everyone shall have the right to legal assistance to exercise and defend his rights and liberties, including the right to make use, at any time, of the assistance of lawyers and one's other representatives in court, other state bodies, bodies of local government, enterprises, establishments, organizations and public associations, and also in relations with officials and citizens. In the instances specified in law, legal assistance shall be rendered from public funds.


Opposition to the rendering of legal assistance shall be prohibited in the Republic of Belarus.



Article 63


The exercise of the personal rights and liberties specified in this Constitution may be suspended only during a state of emergency or martial law under the procedure and within the limits specified in the Constitution and the law.


In carrying out special measures during a state of emergency, the rights specified in Article 24, part three of Article 25 and Articles 26 and 31 of the Constitution may not be restricted



Section 3. Electoral System. Referendum



Chapter 1. Electoral System



Article 64


The elections of deputies and other persons elected to state office by the people shall be universal: citizens of the Republic of Belarus who have reached the age of 18 shall be eligible to vote.


Citizens who are deemed incapable by a court of law or held in places of confinement in accordance with the verdict of a court shall not take part in elections. Persons in respect of whom preventive punishment-detention is selected under the procedure specified in the law on criminal proceedings shall not take part in voting. Any direct or indirect restrictions on citizens' voting rights in other instances shall be impermissible and punishable by law.


The age qualification of deputies and other persons elected to state positions shall be determined by corresponding laws, unless otherwise provided by the Constitution.



Article 65


Elections shall be free. A voter shall decide personally whether to take part in elections and for whom to vote. The preparation and conduct of elections shall be open and in public.



Article 66


Elections shall be held according to the principle of equal suffrage. Voters shall have equal number of votes.


Candidates standing for public office shall take part in elections on an equal basis.



Article 67


Elections of deputies shall be direct. Deputies shall be elected by citizens directly.



Article 68


Voting at elections shall be secret. The monitoring of voters' preferences while voting is in progress shall be prohibited.



Article 69


Public associations, work collectives and citizens shall have the right to nominate candidates for deputy in accordance with the law.



Article 70


Expenditure incurred in the preparation and conduct of elections shall be covered by the State within the limits of the funds assigned for that purpose. In instances determined by the law, the expenditure for the preparation and conduct of elections may be carried out at the expense of public associations, enterprises, offices, organizations and citizens.



Article 71


Elections shall be conducted by electoral commissions, unless otherwise specified in the Constitution.


The procedure governing the conduct of elections shall be determined by the laws of the Republic of Belarus.


No elections shall be held during a state of emergency or martial law.



Article 72


The recall of deputies shall be exercised to the order and instances as determined by the law.


The voting for the recall of a deputy shall be exercised to the order determined for the election of the deputy, and on the initiative of no less than 20 percent of the citizens eligible to vote and resident in the corresponding area.


The reason and order for the recall of a member of the Council of the Republic shall be determined by the law.



Chapter 2. Referendum (Plebiscite)



Article 73


National and local referenda may be held to resolve the most important issues of the State and society.



Article 74


National referenda shall be called on the initiative of the President of the Republic of Belarus, as well as on the initiative of the Council of the Republic or House of Representatives, which is taken at their separate sittings by a majority of the full number of deputies of each house, or on the initiative of no fewer than 450,000 citizens eligible to vote, including no fewer than 30,000 citizens from each of the regions (oblasts) and city of Minsk.


The President shall call a national referendum after its submission by the Council of the Republic and House of Representatives in accordance with the law, or by the citizens themselves.


The date of the referendum shall be no later than three months since the President issued the decree on holding a referendum.


The decisions taken by the national referendum shall be signed by the President of the Republic of Belarus.



Article 75


Local referenda shall be called by the relevant local representative bodies on their initiative or on the recommendation of no less than ten percent of the citizens who are eligible to vote and resident in the area concerned.



Article 76


Referenda shall be conducted by means of universal, free, equal and secret ballot. Citizens of the Republic of Belarus eligible to vote shall take part in referenda.



Article 77


The decisions adopted by referendum may be reversed or amended only by means of another referendum, unless otherwise specified by the referendum.



Article 78


The procedure governing the conduct of national and local referenda and a list of issues that may not be put to a referendum shall be determined by the law of the Republic of Belarus.



Section 4. The President, Parliament, Government, the Courts



Chapter 3. The President of the Republic of Belarus



Article 79


The President of the Republic of Belarus shall be the Head of State, the guarantor of the Constitution of the Republic of Belarus, the rights and liberties of man and citizen.


The President shall personify the unity of the nation, the implementation of the main guidelines of the domestic and foreign policy, shall represent the State in the relations with other states and international organizations. The President shall provide the protection of the sovereignty of the Republic of Belarus, its national security and territorial integrity, shall ensure its political and economic stability, continuity and interaction of bodies of state power, shall maintain the intermediation among the bodies of state power.


The President shall enjoy immunity, and his honour and dignity shall be protected by the law.



Article 80


Any citizen of the Republic of Belarus by birth at least 35 years of age who is eligible to vote and has been resident in the Republic of Belarus for at least ten years to the elections may be elected President.



Article 81


The President shall be elected directly by the people of the Republic of Belarus for a term of office of five years by universal, free, equal, direct and secret ballot.


Presidential candidates shall be nominated by citizens of the Republic of Belarus where the signatures of no less than 100,000 voters have been collected.


Presidential elections shall be called by the House of Representatives no later than five months and shall be conducted no later than two months prior to the expire of the term of office of the previous President.


Where the office of the President becomes vacant, elections shall be held no sooner than 30 days and no later than 70 days, from the day on which the office fell vacant.



Article 82


The elections shall be deemed to have taken place where over half the citizens of the Republic of Belarus on the electoral roll have taken part in the poll.


The President shall be deemed elected where over half the citizens of the Republic of Belarus who took part in the poll voted for him.


Where no candidate polls the requisite number of votes, within two weeks a second round of voting shall be conducted between the two candidates who obtained the largest number of votes. The presidential candidate who obtains more than half the votes of those who took part in the second poll shall be deemed to be elected.


The procedure governing the conduct of presidential elections shall be determined by the law of the Republic of Belarus.



Article 83


The President shall assume office after taking the following Oath:


Assuming the office of President of the Republic of Belarus, I solemnly swear to faithfully serve the people of the Republic of Belarus, to respect and safeguard the rights and liberties of man and citizen, to abide by and protect the Constitution of the Republic of Belarus, and to discharge strictly and conscientiously the lofty duties that have been bestowed upon me".


The Oath shall be administered in a ceremonial setting attended by members of the House of Representatives and the Council of the Republic, the judges of the Constitutional, Supreme and Economic Courts no later than two months from the day on which the President is elected. The powers of the previous President shall terminate the moment the President-elect takes the Oath.



Article 84


The President of the Republic of Belarus shall:







1.
call national referenda;






2.
call regular and extraordinary elections to the House of Representatives, the Council of the Republic and local representative bodies;






3.
dissolve the chambers of the Parliament to the order and instances determined by the Constitution;






4.
appoint six members of the Central Commission of the Republic of Belarus on Elections and National Referenda;






5.
form, dissolve and reorganize the Administration of the President of the Republic of Belarus, other bodies of state administration, as well as consultative advisory councils, other bodies attached to the Presidency;






6.
appoint the Prime minister of the Republic of Belarus with the consent of the House of Representatives;






7.
determine the structure of the Government of the Republic of Belarus, appoint and dismiss the deputy Prime ministers, ministers and other members of the Government, take the decision on the resignation of the Government, or any of its members;






8.
appoint with the consent of the Council of the Republic the Chairperson of the Constitutional, Supreme and Economic Courts from among the judges of these courts;






9.
appoint with the consent of the Council of the Republic the judges of the Supreme and Economic Courts, Chairperson of the Central Commission of the Republic of Belarus on Elections and National Referenda, the Procurator-General, the Chairperson and members of the Governing Board of the National Bank;






10.
appoint six members of the Constitutional Court, and other judges of the Republic of Belarus;






11.
dismiss the Chairperson and judges of the Constitutional, Supreme and Economic Courts, the Chairperson of the Central Commission of the Republic of Belarus on Elections and National Referenda, the Procurator-General, the Chair-person and members of the Board of the National Bank to the order and instances determined by the law and to the notification of the Council of the Republic;






12.
appoint and dismiss the Chairperson of the State Supervisory Committee;






13.
deliver messages to the people of the Republic of Belarus on the state of the nation and on the guidelines of the domestic and foreign policy;






14.
deliver annual messages to the Parliament which are not open to discussion at the sittings of the House of Representatives and Council of the Republic; have the right to participate in the sessions of Parliament and its bodies; deliver speeches and addresses to Parliament at any requested time;






15.
have the right to chair the meetings of the Government of the Republic of Belarus;






16.
appoint leading officials of bodies of state administration and determine their status; appoint official representatives of the President in the Parliament and other officials whose offices are determined by the law, unless otherwise specified in the Constitution;






17.
resolve issues regarding the granting of citizenship of the Republic of Belarus, the termination thereof and the granting of asylum;






18.
institute state holidays and red-letter days, bestow state awards, ranks and titles;






19.
grant pardons to convicted citizens;






20.
conduct negotiations and sign international treaties, appoint and recall diplomatic representatives of the Republic of Belarus in foreign countries and at international organizations;






21.
receive the credentials and letters of recall of the accredited diplomatic representatives of foreign countries;






22.
in the event of a natural disaster, a catastrophe, or unrest involving violence or the threat of violence on the part of a group of persons or organizations that endangers peoples lives and health or jeopardizes the territorial integrity and existence of the State, declare a state of emergency in the territory of the Republic of Belarus or in specific areas thereof and submit the decision to the Council of the Republic for approval within three days;






23.
have the right, in instances specified in the law, to defer a strike or suspend it for a period not exceeding three months;






24.
sign bills and have the right to the order determined by the Constitution to return it or some of its provisions with the objections to the House of Representatives;






25.
have the right to abolish acts of the Government;






26.
exercise supervision directly or through specially formed bodies of observance of laws by local organs of administration or self-government and have the right to suspend decisions of local councils of deputies, or abolish decisions of local executive and administrative bodies where they do not conform to the requirements of the law;






27.
form and head the Security Council of the Republic of Belarus, and appoint and dismiss the State Secretary of the Security Council;






28.
be the Commander-in-Chief of the Armed Forces of the Republic of Belarus; appoint and dismiss the Supreme Command of the Armed Forces;






29.
impose, in the event of military threat or attack, martial law in the territory of the Republic of Belarus and announce general or partial mobilization with the submission within 3 days of the taken decision for approval of the Council of the Republic;






30.
exercise other powers entrusted to him by the Constitution and the laws.





Article 85


The President shall issue decrees and orders on the basis and in accordance with the Constitution which are mandatory in the territory of the Republic of Belarus.


In instances determined by the Constitution, the President shall issue decrees which have the force of the law. The President shall ensure directly or through specially formed bodies the execution of the decrees, orders and instructions.



Article 86


The President may not hold other offices or receive any monetary remuneration other than his salary, apart from royalties for works of science, literature and art.


The President shall suspend his membership of political parties and other public associations that pursue political goals during the whole term in office.



Article 87


The President may tender his resignation at any time. The President's resignation shall be accepted by the House of Representatives.



Article 88


The President of the Republic of Belarus may be prematurely removed from office where he is persistently incapable to discharge his duties on account of the state of his health. The issue of removing the President shall be taken by a resolution of the House of Representatives adopted by a majority of no less than two-thirds of the elected deputies as determined by the Constitution and a majority of no less than two-thirds of the full composition as determined by the Constitution of the Council of the Republic on the basis of the findings of an ad hoc Commission formed by the Chambers of the Parliament.


The President may be removed from office for acts of state treason and other grave crimes. The decision to file a charge against the President shall be supported by a majority of the whole House of Representatives on behalf of no less than one-third of the number of deputies. The investigation of the charge shall be exercised by the Council of the Republic. The President shall be deemed to be removed from office if the decision is adopted by no less than two-thirds of the full composition of the Council of the Republic, and no less than two-thirds of the full House of Representatives.


The failure of the Council of the Republic and House of Representatives to take a decision to remove the President from office within a month since it was initiated shall make the move invalid. The move to remove the President from office may not be initiated in accordance with the provision of the Constitution in the course of the hearings on the premature termination of the powers of Parliament.


Where the President is removed in connection with the commission of a crime, the case shall be examined on the merits of the charge by the Supreme Court.



Article 89


Whether the office of President falls vacant or the President is unable to discharge his duties to the order as determined by the Constitution, his power shall be transferred to the Prime Minister until the President-elect is sworn in.



Chapter 4. Parliament - The National Assembly



Article 90


The Parliament - the National Assembly is a representative and legislative body of the Republic of Belarus.


The Parliament shall consist of two chambers - the House of Representatives and the Council of the Republic.



Article 91


The House of Representatives shall consist of 110 deputies. The election of deputies to the House of Representatives shall be carried out in accordance with the law on the basis of universal, equal, free, direct electoral suffrage and by secret ballot.


The Council of the Republic shall be a chamber of territorial representation. The Council of the Republic shall consist of eight deputies from every region (oblast) and the city of Minsk, elected at the meetings of deputies of local Councils of deputies of base level of every region (oblast) and the city of Minsk from their ranks. Eight members of the Council of the Republic shall be appointed by the President of the Republic of Belarus.


Elections for a new composition of the chambers of Parliament shall be set no later than four months and held no later than 30 days prior to the expire of the powers of the current Parliament.


Extraordinary elections for the chambers of the Parliament shall be held within three months since the premature expire of the powers of the chambers of the Parliament.



Article 92


Any citizen of the Republic of Belarus who has reached the age of 21 may become a deputy of the House of Representatives.


Any citizen of the Republic of Belarus who has reached the age of 30, and who has been resident on the territory of a corresponding region (oblast), or the city of Minsk no less than five years may become a member of the Council of the Republic.


A deputy of the House of Representatives shall exercise one's powers in the Parliament on a professional basis unless otherwise is determined by the Constitution. A deputy of the House of Representatives may simultaneously be member of the Government.


No person may be simultaneously a member of both chambers of the Parliament. A member of the House of Representatives may not be a member of a local Council of deputies. A member of the Council of the Republic may not be simultaneously a member of the Government. No person may exercise one's duties as a member of the House of Representatives, or member of the Council of the Republic and simultaneously hold the office of President or a judge.



Article 93


The term of the Parliament shall be four years. The powers of the Parliament may be extended by law only in the event of a war.


The first session of Parliament after the elections shall be called by the Central Commission on Elections and National Referenda and shall be convened no later than 30 days after the elections. The countdown of the thirty day period for calling and beginning of the first session of the House of Representatives shall start from the day of the second round of elections for the new Parliament. If the second round of elections for the House of Representatives is not held, then the countdown of the thirty day period shall start from the day of the first round of general elections in the Republic of Belarus. The countdown of the thirty day period for calling and convening the first session of the Council of the Republic shall start from the day of the first meeting of the deputies of the local Councils of deputies of base level for the elections of the members of the Council of the Republic from the regions (oblasts) or the city of Minsk.


The powers of the House of Representatives or the Council of the Republic may be terminated prematurely to the order as determined by the Constitution. With the termination of the powers of the House of Representatives or the Council of the Republic, the President may take the decision to terminate the powers of the House of Representatives or the Council of the Republic consequently.



Article 94


The powers of the House of Representatives may be terminated prematurely where no confidence is expressed or a non-confidence vote is expressed to the Government, or where the House fails twice to give its consent for the appointment of the Prime Minister.


The powers of the House of Representatives or the Council of the Republic may be prematurely terminated in accordance with the conclusion of the Constitutional Court due to systematic and gross violation of the Constitution by the chambers of the Parliament.


The decision to this issue shall be taken by the President after official consultations with the Chairs of the chambers.


The chambers may not be dissolved during a state of emergency or martial law, in the last six months of the term of office of the President, in the course of proceedings of both chambers on the premature removal of the President from office.


Both chambers may not be dissolved in the course of the first year since the first sittings were held.



Article 95


The chambers shall hold their regular sessions twice a year. The first session shall open on 2 October; its duration may not exceed 80 days. The second session shall open on 2 April and its duration may not exceed 90 days.


If 2 October or 2 April is a non-working day, then the session shall begin its proceedings on the first following day after the said non-working day.


The House of Representatives and the Council of the Republic may in instances of urgent necessity be convened for an extraordinary session to the request of the President, or initiative of no less than a two-thirds majority of the full composition of every chamber for a special agenda.


The extraordinary sessions shall be called by the decrees of the President.



Article 96


The House of Representatives shall elect from the ranks of the deputies the Chairperson of the House and the deputy.


The Council of the Republic shall elect from the ranks of senators the Chairperson of the Council of the Republic and the deputy.


The Chairpersons of the House of Representatives and the Council of the Republic, their deputies shall conduct the proceedings and shall be in charge of the regulations of the operation of the chambers.


The House of Representatives and the Council of the Republic shall elect from the ranks of the deputies standing committees and other bodies to draft laws, give preliminary consideration to, and prepare issues that fall within the jurisdiction of the chambers.



Article 97


The House of Representatives shall:







1.
consider draft laws put forward by the President or submitted by no less than 150 thousand citizens of the Republic of Belarus, who are eligible to vote, to make amendments and alterations in the Constitution and give its interpretation;






2.
consider draft laws, including the guidelines of the domestic and foreign policy of the Republic of Belarus; the military doctrine; ratification and denunciation of international treaties; the fundamental concept and principles of execution of rights, liberties and duties of its citizens; citizenship issues, the status of foreigners and persons without citizenship; the rights of ethnic minorities: the approval of the budget of the republic and the account on its implementation; the introduction of national taxes and dues; the principles of ownership; the basics of social security; the principles regulating labour and employment, marriage, the family, childhood, maternity, paternity, education, upbringing, culture and public health; environmental protection and the rational utilisation of natural resources; determination of the procedure for resolving issues relating to the administrative-territorial structure of the State; local self-government; the administration of justice and the status of judges; issues of criminal responsibility and amnesty; declaration of war and conclusion of peace; martial law and a state of emergency; institution of state awards; interpretation of laws;






3.
call elections for the Presidency;






4.
grant consent to the President concerning the appointment of the Prime minister;






5.
consider the report of the Prime minister on the policy of the Government and approve or reject it; a second rejection by the House of the policy of the Government shall be deemed as an expression of non-confidence to the Government;






6.
consider on the initiative of the Prime minister a call for a vote of confidence;






7.
on the initiative of no less than one-third of the full composition of the House of Representatives express a non-confidence vote to the Government; the issue of liability of the Government may not be discussed in the course of the year after the approval of the Programme of government policy;






8.
accept the resignation of the President;






9.
be entitled with a majority of the full composition of the House of Representatives to forward charges of treason or of some other grave crime against the President; on the basis of the decision of the Council of the Republic and with no less than a two-thirds majority of the full composition of the House take the decision to remove the President from office;






10.
cancel the order of the Chairperson of the House of Representatives. The House of Representatives may take decisions on other issues which are determined by the Constitution.





Article 98


The Council of the Republic shall:







1.
approve or reject draft laws adopted by the House of Representatives with regard to alterations and addenda to the Constitution; and on the interpretation of the Constitution, as well as other draft laws;






2.
give its consent for the appointment by the President of the Chairperson of the Constitutional Court, Chairperson and judges of the Supreme Court, the Chairperson and judges of the Supreme Economic Court, the Chairperson of the Central Commission on Elections and National Referenda, the Procurator-General, the Chairperson and members of the National Bank;






3.
elect six judges of the Constitutional Court;






4.
elect six members of the Central Commission on Elections and National Referenda;






5.
reverse decisions of local Councils of deputies which do not conform to legislation;






6.
adopt resolution on the dissolution of local Council of deputies where it systematically and flagrantly violates the requirements of the law and other instances determined by the law;






7.
consider charges of treason or of some other grave crime forwarded by the House of Representatives against the President and take decision on its investigation. Given the presence of substantial evidence take the decision to remove the President from office with no less than two-thirds of the full composition of the House;






8.
consider Presidential decrees on the introduction of a state of emergency, martial law, general or partial mobilisation no later than three days after their submission and take the appropriate decision.




The Council of the Republic may take decisions on other issues determined by the Constitution.



Article 99


The right of legislative initiative shall belong to the President, members of the House of Representatives, Council of the Republic, Government, as well as to citizens who are eligible to vote, in a number of no less than 50,000, and is implemented in the House of Representatives.


Draft laws the adoption of which may reduce state resources, or increase expenditures may be introduced in the House of Representatives only with the consent of the President or to his assignment by the Government.


The President or to his assignment the Government shall have the right to forward proposals in the House of Representatives and Council of the Republic on the urgency of consideration of a draft law. The House of Representatives and Council of the Republic shall consider in the instance the latter in the course of ten days since its submission.


To the request of the President or to his consent the Government, the House of Representatives and Council of the Republic shall take decisions at their sessions voting in general for the whole draft law or a part of it, which was forwarded by the President or Government preserving only those amendments which were forwarded or accepted by the President or Government.



Article 100


Any bill, unless otherwise specified by the Constitution, shall be initially considered in the House of Representatives and then in the Council of the Republic.


A bill, unless otherwise specified in the Constitution, shall become a law after its approval by a majority of votes of the full composition of the House of Representatives and the Council of the Republic.


Bills adopted by the House of Representatives shall be sent to the Council of the Republic for consideration within five days, where they shall be considered within no more than twenty days unless otherwise specified in the Constitution.


A bill shall be deemed to have been approved by the Council of the Republic provided that a majority of votes of the full composition of the Council of the Republic has been cast for it, or if within twenty days, and in instances of urgency within ten days since its submission, the Council of the Republic failed to consider it. If the bill is rejected by the Council of the Republic, both chambers may form a conciliation commission on a parity basis to overcome the existing differences. The text of the bill drafted by the conciliatory commission shall be submitted for approval to both chambers.


If the conciliatory commission fails to draft a compromise bill, the President or on his assignment the Government may request that the House of Representatives take a final decision. The bill shall be deemed to have been adopted by the House of Representatives if no less than two-thirds of its full composition has voted for it.


A bill adopted by the House of Representatives and approved by the Council of the Republic, or in the instance determined by the present article adopted by the House of Representatives shall be submitted to the President for signature within ten days. If the President is in agreement with the bill, he shall sign it. If the President does not return the bill within two weeks since its submission, it shall be deemed to have been signed by the President. The bill shall not be deemed to have been signed and shall be invalid if it failed to be returned to Parliament due to the end of the session.


If the President does not agree with the text of the bill, he shall return it together with his objections to the House of Representatives, which shall consider it with the President's objections within thirty days. If the bill has been adopted by the House of Representatives by no less than two-thirds of its full composition, it together with the President's objections and within five days shall be submitted to the Council of the Republic, which shall consider it for a second hearing within twenty days. The bill shall be deemed to have been approved if no less than two-thirds of the full composition of the Council of the Republic has voted for it. The bill, after the House of Representatives and the Council of the Republic have overrun the President's objections, shall be signed by the President within five days. The bill shall become a law even if it is not signed by the President within the assigned time.


The President's objections to the provisions of the bill, which are returned for a second hearing, shall be considered to the same order. In this instance, prior to the appropriate decision of the House of Representatives and the Council of the Republic the bill shall be signed by the President and become a law without the provisions which have been rejected by the President.



Article 101


To the proposal of the President, the House of Representatives and the Council of the Republic may adopt a law supported by a majority of the full composition of both chambers, delegating to him legislative powers to issue decrees which have the power of a law. The latter shall determine the subject of the issue and the term of the powers of the President to issue such decrees.


There shall be no delegation of powers to the President to issue decrees which provide alterations and addenda to the Constitution and its interpretation; alteration and addendum of policy laws; the approval of the national budget and an account of its implementation alterations with regard to the election of the President and Parliament, limitation of constitutional rights and liberties of the citizens. The law on delegating legislative powers to the President shall not permit him alteration of the said law, nor shall it permit to adopt regulations which are retroactive.


In instances of necessity the President may personally initiate or to the proposal of the Government may issue temporary decrees which have the power of law. If such decrees are issued on the initiative of the Government, they shall be signed by the Prime minister. Temporary decrees shall be submitted for further approval within three days of their adoption to the House of Representatives, and then to the Council of the Republic. These decrees shall be valid if they are not rejected by a majority of no fewer than two-thirds of votes of the full composition of both chambers. The chambers may regulate through legislation issues which have emerged due to decrees, which have been abolished.



Article 102


The deputies of the House of Representatives and members of the Council of the Republic shall enjoy immunity in the expression of their views and execution of their powers. This shall not refer to charges of slander and insult.


During the period they exercise their powers the deputies and the members of Council of the Republic may be arrested or deprived of personal liberty in other manner only with the prior consent of the appropriate chamber with the exception of instances of high treason, or some other grave crime, as well as detention at the site where the crime was committed.


A criminal case involving a deputy of the House of Representatives or a member of the Council of the Republic shall be tried by the Supreme Court.



Article 103


Sittings of the chambers shall be open. The chambers in the instance of state interests, may take the decision to hold a closed session by majority of the full composition of the corresponding chamber. The President, his representatives, the Prime minister and members of the Government shall address the sessions out of turn as many times as they deem it necessary.


One sitting monthly shall be reserved for question time to the Government for the deputies of the Houses of Representatives and members of the Council of the Republic.


A deputy of the House of Representatives, or member of the Council of the Republic shall have the right to make an inquiry to the Prime minister or members of the Government and the heads of state bodies which are formed or elected by Parliament. The inquiry shall be included in the agenda of the chamber. The answer to the inquiry shall be given within twenty days of the current session to the order determined by the chamber of the Parliament.


The sitting of the chamber shall be deemed qualified if no less than two-thirds of the number of elected deputies of the Houses of Representatives or members of the Council of the Republic are present.


Voting in the House of Representatives and Council of the Republic shall be open and exercised by the deputy of the House or member of the Council of the Republic in person by a 'yes' vote or a 'nay' vote. A secret vote shall be held only in the instance of addressing personnel issues.



Article 104


Decisions of the House of Representatives shall be taken by laws or enactments. Enactments of the House of Representatives shall be taken with regard to issues of order and supervision.


The decisions of the Council of the Republic shall be taken in the form of enactments.


The decisions of the chambers shall be deemed to have been adopted by a majority of the full composition of the chambers unless otherwise specified in the Constitution.


Laws with regard to basic guidelines of domestic and foreign policy of the Republic of Belarus and military doctrine thereof shall be considered of policy character and shall be deemed to have been adopted provided that a two-thirds majority of elected deputies of both chambers has voted for them.


The laws shall be published immediately after their signature and shall become valid ten days after their publication unless the law determines another term. The decrees of the President shall come into force to the same order therein.


The law shall have no retrospective action unless it extenuates or revokes the responsibility of citizens.



Article 105


The procedure governing the activities of the House of Representatives, Council of the Republic, the bodies thereof and the deputies and members of the Council of the Republic shall be determined by the Rules of Procedure of the chambers, which shall be signed by the Chairpersons of the chambers.



Chapter 5. The Government- The Council of Ministers of the Republic of Belarus



Article 106


Executive power in the Republic of Belarus shall be exercised by the Government - the Council of Ministers of the Republic of Belarus - the central body of state administration.


The Government in its activity shall be accountable to the President of the Republic of Belarus and responsible to the Parliament of the Republic of Belarus.


The Government shall relinquish powers to the President-elect of the Republic of Belarus.


The Government of the Republic of Belarus shall consist of the Prime minister, his deputies and ministers. The heads of other central bodies of state administration may be members of the Government.


The Prime minister shall be appointed by the President of the Republic of Belarus with the consent of the House of Representatives. The decision to this order shall be taken by the House of Representatives within two weeks since the nomination of the candidacy of the Prime minister. If the House of Representatives rejects the submitted nomination of the Prime minister twice, the President shall appoint the acting Prime minister on his own, and dissolve the House of Representatives and call new elections.


The Prime minister shall manage the activities of the Government. The Prime minister shall:







1.
manage directly the activities of the Government and hold personal responsibility for its activities;






2.
sign the acts of the Government;






3.
submit to Parliament a report on the Programme of the Government within two months after his appointment, and in the instance of its rejection submit the second report on the Programme of the Government within two months;






4.
inform the President on the basic guidelines of the activities of the Government, and on all the most important decisions;






5.
exercise other functions connected with the organization and activities of the Government.




The Government or any member therein shall be entitled to tender the resignation to the President, if he deems it impossible to discharge the duties entrusted to him. The Government shall tender its resignation to the President if the House of Representatives has passed a vote of no confidence to the Government.


The Prime minister may request from the House of Representatives a vote of confidence with regard to the governmental Programme or any other issue submitted to the House. If a non-confidence vote is passed by the House of Representatives, the President shall be entitled to accept the resignation of the Government, or dissolve the House of Representatives within ten days, and call on holding new elections. If the resignation of the Government is rejected the latter shall continue to discharge its duties.


The President shall be entitled to take the decision on the resignation of the Government on his own initiative, and dismiss any member of the Government.


In the instance of the resignation of the Government of the Republic of Belarus or termination of its powers, the latter on the assignment of the President shall continue to hold office until a new Government shall have been formed.



Article 107


The Government of the Republic of Belarus shall:







•
administer the system of subordinate bodies of state administration and other executive organs;






•
elaborate the basic guidelines of the domestic and foreign policy, and take measures to its implementation;






•
elaborate and submit to the President for further parliamentary consideration the draft national budget and an account of its implementation;






•
ensure the execution of a uniform economic, financial, credit and monetary policy, and state policy in the field of science, culture, education, health care, ecology, social security and remuneration for labour;






•
take measures to secure the rights and liberties of citizens, safeguard the interests of the state, national security and defence, protection of property, maintain public order and eliminate crime;






•
act on behalf of property owner with regard to assets which are the sole property of the Republic of Belarus, and organise management of state property;






•







•
ensure the implementation of the Constitution, the laws, decrees, edicts and instructions of the President;






•
repeal acts of ministries and other central bodies of state administration; exercise other powers entrusted to him by the Constitution, laws and acts of the President.





Article 108


The Government of the Republic of Belarus shall issue acts, that have binding force in the entire territory of the Republic of Belarus. The Prime minister shall issue orders which are under his jurisdiction. The competence of the Government and the procedure governing its activities shall be determined on the basis of the Constitution and the Law on the Council of Ministers of the Republic of Belarus.



Chapter 6. The Courts



Article 109


The courts shall exercise judicial power in the Republic of Belarus. The judicial system shall be based upon the principles of territorial delineation and specialization.


The judicial system in the Republic of Belarus shall be determined by the law. The formation of special courts shall be prohibited.



Article 110


In administering justice judges shall be independent and subordinate to law alone.


Any interference in judges' activities in the administration of justice shall be impermissible and liable to legal action.



Article 111


Judges may not engage in business activities or perform any paid work, apart from teaching and scientific research.


The grounds for electing (appointing) judges and their dismissal shall be determined by the law.



Article 112


The courts shall administer justice on the basis of the Constitution, the laws and other enforceable enactments adopted in accordance therewith.


If, during the hearing of a specific case, a court concludes that an enforceable enactment is contrary to the Constitution, it shall make a ruling in accordance with the Constitution and raise, under the established procedure, the issue of whether the enforceable enactment in question should be deemed unconstitutional.



Article 113


Cases before a court shall be tried collegially, and in the instances specified in law, by judges individually.



Article 114


The trial of cases in all courts shall be open. The hearing of cases in closed court session shall be permitted only in the instances specified in law and in accordance with all the rules of legal procedure.



Article 115


Justice shall be administered on the basis of the adversarial proceedings and equality of the parties involved in the trial. The rulings of courts are mandatory for all citizens and officials.


The parties and the persons have the right to appeal rulings, sentences and other judicial decisions.



Article 116


Supervision of the constitutionality of enforceable enactments of the state shall be exercised by the Constitutional Court of the Republic of Belarus.


The Constitutional Court of the Republic of Belarus shall be formed of 12 judges from among highly qualified specialists in the field of law, who as a rule have a scientific degree.


Six Judges of the Constitutional Court shall be appointed by the President of the Republic of Belarus and six elected by the Council of the Republic. The Chairperson of the Constitutional Court shall be appointed by the President with the consent of the Council of the Republic. The term of the members of the Constitutional Court shall be 11 years, and the permissible age limit shall be 70 years.


The Constitutional Court on the recommendations of the President of the Republic of Belarus, the House of Representatives, the Council of the Republic, the Supreme Court of the Republic of Belarus, the Supreme Economic Court of the Republic of Belarus, the Cabinet of Ministers of the Republic of Belarus shall produce a ruling on:







•
the conformity of laws, decrees and edicts of the President, international agreements and other obligations of the Republic of Belarus to the Constitution and other instruments of international law ratified by the Republic of Belarus;






•
the conformity of instruments of interstate formations of which the Republic of Belarus is part, edicts of the President of the Republic of Belarus which are issued to the execution of the law, the Constitution, the laws, decrees and instruments of international law ratified by the Republic of Belarus;






•
the conformity of the decisions of the Council of Ministers and orders of the Supreme Court, the Supreme Economic Court, Procurator-General to the Constitution, laws and instruments of international law ratified by the Republic of Belarus, laws, decrees and edicts;






•
the conformity of enactments of any other state body to the Constitution, laws and decrees as well as to the laws and instruments of international law ratified by the Republic of Belarus.




Enforceable enactments or their particular provisions which are considered unconstitutional shall be deemed invalid to the order determined by the law.


In instances specified by the Constitution, the Constitutional Court with regard to the proposal of the President shall give its conclusion on the presence of instances of systematic or flagrant violation of the Constitution of the Republic of Belarus by the chambers of Parliament.


The competence, organization and procedure governing the activities of the Constitutional Court shall be determined by the law.



Section 5. Local Government and Self-Government



Article 117


Citizens shall exercise local government and self-government through local councils of deputies, executive and administrative bodies, bodies of public territorial self government, local referenda, assemblies and other forms of direct participation in state and public affairs.



Article 118


Local councils of deputies shall be elected by the citizens of the relevant administrative-territorial units for a four-year term.



Article 119


The heads of local executive and administrative bodies shall be appointed and dismissed by the President of the Republic of Belarus or to the order determined by the latter, and their appointment shall be subject to the approval of the local councils of deputies.



Article 120


Local councils of deputies and executive and administrative bodies shall, within the limits of their competence, resolve issues of local significance, proceeding from national interests and the interests of the people who reside in the relevant territory, and implement the decisions of higher state bodies.



Article 121


The following shall fall exclusively within the exclusive competence of the local councils of deputies:







•
the approval of programmes of economic and social development, and local budgets and accounts;






•
the setting of local taxes and dues in accordance with the law;






•
the determination, within the limits specified by law, of the procedure governing the management and disposal of municipal property;






•
the calling of local referenda.





Article 122


Local councils of deputies and executive and administrative bodies shall, on the basis of existing laws, adopt decisions that have binding force in the relevant territory.


Decisions of local councils of deputies that are contrary to the law shall be reversed by higher representative bodies.


Decisions of local executive and administrative authorities that are contrary to the law shall be reversed by the relevant councils of deputies, superior executive and administrative bodies and the President of the Republic of Belarus.


Decisions of local councils of deputies and their executive and administrative bodies that restrict or violate civil rights and liberties and the legitimate interests of citizens, and in other instances specified in law, may be challenged in a court of law.



Article 123


Where a local council of deputies systematically or flagrantly violates the requirements of the law, it may be dissolved by the Council of the Republic. Other grounds for the premature termination of the powers of local councils of deputies shall be determined by the law.



Article 124


The competence and the procedure governing the establishment and activities of bodies of local government and self-government shall be determined by the law.



Section 6. The Procurator's office. The state supervisory committee



Chapter 7. Procurator`s Office



Article 125


The Procurator-General of the Republic of Belarus and subordinate public prosecutors shall be entrusted to supervise the strict and unified implementation of the laws, decrees, regulations and other enforceable enactments by ministers and other bodies subordinate to the Council of Ministers, as well as by local representative and executive bodies, enterprises, organizations, establishments, public associations, officials and citizens.


The Procurator's office shall exercise supervision over the implementation of the laws determining the execution of the verdicts of the courts in civil, criminal and administrative cases in instances determined by the law, as well as shall carry out preliminary investigation and support state charges in the courts.



Article 126


The Procurator-General shall head the unified and centralized system of bodies of the Procurator's office, and shall be appointed by the President with the consent of the Council of the Republic.


The subordinate public prosecutors shall be appointed by the Procurator-General.



Article 127


The Procurator-General and subordinate public procurators shall be independent in the exercise of their powers and guided by the legislation. The Procurator-General shall be accountable to the President.



Article 128


The competence, organization and procedure governing the activities of bodies of the Procurator's office shall be determined by the law.



Chapter 8. The State Supervisory Committee



Article 129


The Supervisory Authority shall monitor the implementation of the national budget, the use of public property and the implementation of the acts of the President, Parliament, Government and other state bodies governing public property relationships and economic, financial and tax relations.



Article 130


The State Supervisory Committee shall be formed by the President. The Chairperson of the State Supervisory Committee shall be appointed by the President.



Article 131


The competence, organization and procedure governing the activities of the State Supervisory Committee shall be determined by the law.



Section 7. Financial and credit system of the Republic of Belarus



Article 132


The financial and credit system of the Republic of Belarus shall include the budget system, the banking system, as well as the financial resources of non-budget funds, funds of enterprises, establishments, organizations and citizens.


A unified fiscal, tax, credit and currency policy shall be pursued in the territory of the Republic of Belarus.



Article 133


The budget system of the Republic of Belarus shall include the national budget and local budgets.


Budget revenue shall be raised from the taxes specified in law, other mandatory payments, as well as other receipts.


National expenditure shall be covered by the national budget on its expenditure side.


In accordance with the law, non-budgetary funds may be created in the Republic of Belarus.



Article 134


The procedure for drawing up, approving and implementing budgets and public non-budgetary funds shall be determined by the law.



Article 135


A national account shall be submitted to the Parliament for consideration no later than five months from the end of the fiscal year in review.


Local accounts shall be submitted to the relevant councils of deputies for the consideration within time specified in law.


National and local accounts shall be published.



Article 136


The banking system of the Republic of Belarus shall consist of the National Bank of the Republic of Belarus and other banks. The National Bank shall regulate credit relations and monetary circulation, determine the procedure for making payments and have an exclusive right to issue money.



Section 8. The application of the Constitution of the Republic of Belarus and the procedure for amending the constitution



Article 137


The Constitution shall have the supreme legal force. Laws, decrees, edicts and other instruments of state bodies shall be promulgated on the basis of, and in accordance with the Constitution of the Republic of Belarus.


Where there is a discrepancy between a law, decree or edict and the Constitution, the Constitution shall apply.


Where there is a discrepancy between a decree or edict and a law, the law shall apply when the powers for the promulgation of the decree or edict were provided by the law.



Article 138


The issue of amending and supplementing the Constitution shall be considered by the chambers of the Parliament on the initiative of the President or of no fewer than 150,000 citizens of the Republic of Belarus who are eligible to vote.



Article 139


A law on amending and supplementing the Constitution may be adopted after it has been debated and approved twice by both chambers of the Parliament with at least a three months' interval.


The Constitution shall not be amended or supplemented by the Parliament during a state of emergency or the last six months of the term of the House of Representatives.



Article 140


The Constitution, laws on amendments and addenda thereto, on the entry into force of the said laws and instruments on the interpretation of the Constitution shall be deemed to have been adopted where no less than two-thirds of the elected deputies of both chambers of the Parliament have voted in favour of them.


The Constitution may be amended or supplemented via a referendum. A decision to amend or supplement the Constitution by means of a referendum shall be deemed adopted where a majority of citizens on the electoral roll have voted in favour of it.


s 1, 2, 4, 8 of the Constitution may be reconsidered only by means of a referendum.



Section 9. Final and transitional clauses



Article 141


The 1994 Constitution of the Republic of Belarus together with the alterations and addenda, adopted at the national referendum (the present Constitution) shall enter into force on the day on which it is promulgated, apart from the specific provisions thereof, that are to enter into force under the procedure and at the times specified in the present Constitution. Simultaneously the Law of the Republic of Belarus "On the Procedure Governing the Entry into Force of the Constitution of the Republic of Belarus" shall cease to apply.



Article 142


The laws, decrees and other acts which were applied in the territory of the Republic of Belarus prior to the entry into force of the present Constitution shall apply in the particular parts thereof that are not contrary to the Constitution of the Republic of Belarus.



Article 143


Within a month of the entry into force of the Constitution of the Republic of Belarus the Supreme Council of the Republic of Belarus and the President of the Republic of Belarus shall form the House of Representatives from among the deputies of the Supreme Council who were elected by the appointed date of the referendum held in 1996. The deputies of the Supreme Council of the Republic of Belarus shall retain their powers within the term stipulated by the present Constitution. The term of their powers shall be assessed from the day on which the present Constitution enters into force.


The Council of the Republic shall be formed to the order specified in Article 91 of the present Constitution.


If within the assigned time the House of Representatives is not formed due to controversies between the President and the Supreme Council, the former shall in accord with clauses 2 and 3 of Article 84 of the present Constitution dissolve the Supreme Council and call on new elections to Parliament.



Article 144


The President of the Republic of Belarus shall retain his powers. The term of his powers shall be assessed from the day on which the present Constitution enters into force.



Article 145


The Government of the Republic of Belarus shall exercise its duties and powers from the day on which the present Constitution enters into force.



Article 146


The President, Parliament and the Government within two months since the present Constitution enters into force shall form assigned bodies of power to the order as determined by the present Constitution, unless otherwise specified by part 3 of Article 143 of the Constitution.

